DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to measuring the effectiveness of online advertising based on the location of the user device.  
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite receiving location (of a mobile device), querying data repository, identifying vendors, determining whether a second device was exposed and updating information. 
Claim 11 recites transmitting a request for a location data, receiving location data, parsing the data, cross-referencing the data, determining a first device and second device are 
Claim 18, recite determining exposure to a record, detecting location from location data, identifying a vendor, updating data.  
The limitation of receiving, querying, determining and updating covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a mobile device in claim 1 and a server in claim 11, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining conversion from advertisement in different media channels). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a mobile device and a server for receiving, transmitting, querying, parsing, cross-referencing and determining. The claims as a whole merely describe how to generally apply the concept of determining a location of a user to determine the success of an advertisement. The mobile device and the server are recited at a high-level of generality (i.e., as a generic processor 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The additional elements do not improve the functioning of the computer itself o
The claim, as indicated above, recite the additional element of a mobile device and a server. The specification makes it clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0025]-[0027). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Dependent claims 2-10, 12-17, and 19-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-10, 12-17, and 19-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0304038 A1) in view of Hewinson (US 9,400,871 B1), and further in view of Verkasalo et al. (US 2015/0220814 A1).

Claim 1:
	Milton teaches receiving a location of a first mobile device from a software application running on the first mobile device (see [0025], [0026], [0031], [0043]);
querying a data repository external to the first mobile device based on the location of the
first mobile device to identify a vendor operating at the location of the first mobile device (location of stores based on the geolocation of a given store visited) (see [0040]-[0048]); determining whether the device has been exposed to an electronic record associated with the vendor (visiting a place after receiving an advertisement or other marketing content for the place (see [0055]-[0057]), updating a database indicating successful exposure (see [0022]-[0024].
Milton failed to teach determining whether a second mobile device has been exposed to an electronic record associated with the vendor, wherein the first mobile device and the second mobile device are shared by a common user account previously accessed at both of the first mobile device and the second mobile device.  Hewinson teaches a user identifier used to associate multiple user devices … and a content item management system storing user history data describing a history of user events occurred at one of the user-specific devices associated with the user identifier (see col. 3 line 43 to col. 4 line 7, col. 5 lines 5-53). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hewinson’s different user devices in Milton’s correlation of online and offline user activity, in order to 
Milton does not explicitly teach updating an intelligence model. Verkasalo teaches system for obtaining data including user behavior, transaction, exposure etc., relative to digital content (see [0015]-[0018]) and use of business intelligence platform for providing the end users of the collected, analyzed, aggregated and cultivated data with desired type of post-processing … (see [0062]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the intelligence platform in Verkasalo, in Milton’s measuring exposure of digital content in order to take the advantage disclosed in Verkasalo, i.e., to aid in analyzing performance metrics and to make informed business decisions. 

Claim 2:
 Milton teaches wherein receiving the location of the first mobile device from the software application running on the first mobile device comprises: receiving data indicative of the location of the first mobile device from the software application running on the first mobile device; and parsing the data indicative of the location of the first mobile device to identify latitude and longitude coordinates of the first mobile device (see [0025], [0026]). 

Claim 3:
Milton teaches wherein the data repository stores map information indicating geolocations of vendors, wherein querying the data repository external to the first mobile device based on the location of the first mobile device to identify the vendor operating at the location of the first mobile device comprises: using an exposed application programming interface of a map 
Claim 4:
Milton teaches receiving, from the map application in response to the hypertext transfer protocol request, latitude and longitude coordinates of the vendor operating at the location of the first mobile device; and identifying a match between the location of the first mobile device and the location of the vendor responsive to a comparison between the latitude and longitude coordinates of the vendor and the latitude and longitude coordinates of the first mobile device (see [0026]-[0028]).
	Claim 5:
Milton teaches responsive to identifying the match. Hewinson teaches validating that the common user account has been accessed at both of the first mobile device and the second mobile device by identifying user account information registered with each of the first mobile device and the second mobile device (content provided to particular user across multiple different user devices and a user history data indicating performance of the advertisement that are served … (see col. 2 lines 56-65, col. 5 lines 5-25).
Claim 6:
Hewinson teaches responsive to validating that the common user account has been accessed at both of the first mobile device and the second mobile device, obtaining exposure data for the second mobile device, wherein the exposure data is indicative of the electronic record (user history data indicating the performance of advertisements served to the user including click through, number of conversion and impressions,… a history of user events occurred at one of the user-specific devices associated with the user identifier) (see col. 5 lines 5-52).

Claim 9:
 Milton teaches wherein the software application is a location services feature of the first mobile device (see [0029]- [0031]).
Claim 10:
Milton teaches the mobile devices may be any of a variety of portable electronic devices (e.g., cellular phone, smart phone, laptop, tablet, PDA) (see [0029]), Hewinson also teaches the multiple user devices including mobile phone, tablet etc. (see col. 3 line 43 to col. 4 line 7), Verkasalo different user devices such as mobile phones, table, wearable devices which may provide data for analysis (see [0049]-[0051]).   
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0304038 A1) in view of Hewinson (US 9,400,871 B1), further in view of Verkasalo et al. (US 2015/0220814 A1) and further in view of Kanapur et al. (US 2008/0086360 A1).

Claim 7:
Milton teaches identifying target groups based on place visitation and providing marketing content for places to targeted groups (see fig. 2, [0042]). Milton failed to teach transmitting, based on the update to the recommendation engine, data configured to cause an exposure of the electronic record to a third mobile device unrelated to the common user
account. Kanapur teaches a server application using data collected and using the collected data to send advertisements to the user and to target users who have particular interests and 

Claim 8:
 Milton teaches wherein the data configured to cause the exposure of the electronic record to the third mobile device includes programmable instructions operable on a website to cause an exposure of the electronic record to the third mobile device (the marketing environment including thirdparty servers such as advertisement servers, website server and the likes (see [0019]-[0023], Kanapur teaches a server application causing advertisement to be displayed on the mobile device that takes many forms including a banner-type advertisements commonly seen on the internet sites …(see [0020]).

Claims 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0304038 A1) in view of Hewinson (US 9,400,871 B1).
Claim 11:
Milton teaches transmitting, from a server device, a request for location data to a first mobile device running a software application; responsive to the request for the location data, receiving, at the server device, the location data from the first mobile device (see [0025], [0026], [0031], [0043]);
parsing, at the server device, the location data from the mobile device to identify a

Milton teaches transmitting, from the server device, a request for exposure data for a mobile device, the exposure data including data based on an exposure, at the mobile device, of
an electronic record associated with the vendor operating at the location of the first mobile
device; responsive to the request for the exposure data for the second mobile device, receiving, at
the server device, the exposure data; and processing, at the server device, the exposure data for the mobile device to determine a successful exposure of a user of the first mobile device and of the second mobile device to the electronic record (see [0055]-[0057]).
Milton failed to teach determining that a first mobile device is related to a second mobile device by validating a common user account accessed at both of the first mobile device and the second mobile device.  Hewinson teaches validating a common user account accessed at both of the first mobile device and the second mobile device (see col. 3 line 43 to col. 4 line 7); transmitting, from the server device, a request for exposure data for a second mobile device, the exposure data including data based on an exposure, at the second mobile device, of an electronic record associated with the vendor operating at the location of the first mobile device; responsive to the request for the exposure data for the second mobile device, receiving, at the server device, the exposure data; and processing, at the server device, the exposure data for the second mobile device to determine a successful exposure of a user of the first mobile device and of the second mobile device to the electronic record (col. 4 line 7 to  col. 5 line 53). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hewinson’s 
Claims 13, 14:
Milton teaches querying, using an application programming interface of the map application, a data repository storing the map information using the location of the first mobile device; matching, using results of the querying, the latitude and longitude of the first mobile
device to a latitude and longitude of the vendor according to the map information (see [0026]-[0028]).
Claims 15, 16:
 Hewinson teaches identifying user account information registered with each of the first mobile device and the second mobile device; wherein the common user account is validated before the request for location data is transmitted to the first mobile device (see col. 3 line 57 to col. 4 line 23).
Claim 17:
 Milton/Hewinson teaches wherein the first mobile device is a smartphone device and the
second mobile device is a tablet device (e.g., cellular phone, smart phone, laptop, tablet, PDA) (see [0029]), Hewinson also teaches the multiple user devices including mobile phone, tablet etc. (see col. 3 line 43 to col. 4 line 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0304038 A1) in view of Hewinson (US 9,400,871 B1), further in view of Verkasalo et al. (US 2015/0220814 A1).

Milton does not explicitly teach updating an intelligence model. Verkasalo teaches system for obtaining data including user behavior, transaction, exposure etc., relative to digital content (see [0015]-[0018]) and use of business intelligence platform for providing the end users of the collected, analyzed, aggregated and cultivated data with desired type of post-processing … (see [0062]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the intelligence platform in Verkasalo, in Milton’s measuring exposure of digital content in order to take the advantage disclosed in Verkasalo, i.e., to aid in analyzing performance metrics and to make informed business decisions. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0304038 A1) in view of Verkasalo et al. (US 2015/0220814 A1).

Claim 18:
Milton teaches determining, based on exposure data for a mobile device, that the mobile device has been exposed to an electronic record; detecting, based on location data received from a software application running on the mobile device, a location of the mobile device (see [0022]-[0026]);
identifying, by querying for map information used by a map application, a vendor
operating at the location of the mobile device, wherein the vendor is associated with the
electronic record and updating based on the identification of the vendor (see [0026]-[0031]).
Milton does not explicitly teach updating an intelligence model. Verkasalo teaches system for obtaining data including user behavior, transaction, exposure etc., relative to digital 
Claim 20:
Milton teaches using an exposed application programming interface of the map application to cross-reference the location of the mobile device against locations of vendors known to the map application (see [0026]-[0028]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0304038 A1) in view of Verkasalo et al. (US 2015/0220814 A1) and further in view of Hewinson (US 9,400,871 B1). 

Claim 19:
Milton failed to teach determining that a second mobile device is related to the first mobile device based on a common user account accessed at both of the first mobile device and the second mobile device; and determining, based on exposure data for the second mobile device, that the second mobile device has been exposed to the electronic record, wherein the updating of the intelligence platform model is responsive to the determination that the second mobile device has been exposed to the electronic record and to the identification of the vendor operating at the location of the first mobile device. However, Hewinson teaches a user identifier 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688